                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
       v.                                 )    CASE NO. 2:17-CR-384-WKW-11
                                          )                [WO]
CHRISTI MURPHY THOMAS                     )

                                      ORDER

      On August 8, 2018, the court sentenced Defendant Christi Murphy Thomas to

three years’ probation. (Doc. # 323, at 2.) One condition of probation was that Ms.

Thomas “serve a term of intermittent confinement for 14 consecutive weekends at a

jail facility to be designated by the Federal Bureau of Prisons beginning May 31,

2019.” (Doc. # 323, at 4.) See 18 U.S.C. § 3563(b)(10) (authorizing this condition).

In April 2019, Ms. Thomas moved to modify the intermittent confinement condition.

(Doc. # 388.) After the government responded (Doc. # 393), the court set an on-the-

record hearing for June 6, 2019 (Docs. # 394, 398). At that hearing, the government

and Ms. Thomas agreed to a modification of Ms. Thomas’s probation conditions.

      The court has jurisdiction to modify Ms. Thomas’s probation conditions. See

18 U.S.C. § 3563(c) (“The court may modify, reduce, or enlarge the conditions of a

sentence of probation at any time prior to the expiration or termination of the term

of probation, pursuant to the provisions of the Federal Rules of Criminal Procedure

relating to the modification of probation and the provisions applicable to the initial
setting of the conditions of probation.”). The government previously argued to the

contrary. (See Doc. # 393, at 1–2.) But the government now concedes that it was in

error. The cases previously cited by the government — United States v. Caraballo-

Martinez, 866 F.3d 1233 (11th Cir. 2017), and United States v. Phillips, 597 F.3d

1190 (11th Cir. 2010) — do not apply. Both cases involved terms of imprisonment,

not probation, and neither discusses the authority provided in 18 U.S.C. § 3563(c).

      It is therefore ORDERED that, under 18 U.S.C. § 3563(b)(10), (b)(19), and

(c), the conditions of Ms. Thomas’s term of probation are MODIFIED as follows:

      1.    The intermittent confinement condition in the court’s original Judgment

(Doc. # 323, at 4 ¶ 1) is VACATED and REPLACED with the following special

condition of probation:

      Beginning July 12, 2019, the defendant shall serve a term of
      intermittent confinement for four consecutive weekends at a jail facility
      to be designated by the Federal Bureau of Prisons. (That is, the
      defendant shall be confined from July 12–14, 2019; July 19–21, 2019;
      July 26–28, 2019; and August 2–4, 2019.) The defendant shall
      surrender for service of this term each Friday no later than 6:00 p.m.
      and shall be released each Sunday at 6:00 p.m.

      2.    The following new special condition of probation is IMPOSED:

      After completion of intermittent confinement, the defendant shall
      participate in the Location Monitoring Program and shall comply with
      the conditions of Home Detention, which will be monitored by a
      location monitoring system determined by her probation officer, for a
      period of four months. The defendant shall wear (a) location
      monitoring device(s) and follow the monitoring procedures specified
      by her probation officer. The defendant shall pay all costs of the
      program based on her ability to pay as determined by her probation

                                         2
      officer. The defendant is restricted to her residence at all times except
      for: employment; education; religious services; medical, substance
      abuse, or mental health treatment; attorney visits; court appearances;
      court-ordered obligations; or other activities pre-approved by the
      probation office or supervising officer.

      It is further ORDERED that on or before August 5, 2019, the government

shall file a status report regarding Ms. Thomas’s motion (Doc. # 386) to amend her

restitution obligations.

      DONE this 6th day of June, 2019.

                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE




                                         3
